ACCEPTED
                                                                                           01-15-00134-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     11/19/2015 8:28:54 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                No. 01-15-00134-CR

JENNIFER LEANN WATSON                          §   IN THE COURT OF  APPEALS
                                                                 FILED IN
                                                             1st COURT OF APPEALS
                                               §                 HOUSTON, TEXAS
VS.                                            §   FOR THE FIRST   DISTRICT
                                                             11/19/2015 8:28:54 PM
                                               §             CHRISTOPHER A. PRINE
THE STATE OF TEXAS                             §   OF TEXAS           Clerk


      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW Jennifer Leann Watson, Appellant, by and though her

undersigned attorney of record, and files this Motion to Extend Time to File

Appellant’s brief herein, and as sufficient cause therefore shows the following

facts within the personal knowledge of Appellant’s attorney:

                                          I.

      Appellant was indicted for felony possession with intent to deliver a

controlled substance. Appellant pled guilty and was placed on deferred

adjudication community supervision for three years. The State subsequently filed a

motion to adjudicate guilt alleging that Appellant violated the conditions of her

community supervision. Appellant pled not true to the motion to adjudicate. After

a hearing on the motion, the trial court found it true that Appellant had violated the

conditions of her community supervision, found Appellant guilty and sentenced

her to serve six years in prison. Appellant filed timely written notice of appeal.


                                          1
                                        II.

      On November 9, 2015, Appellant’s attorney received notice from this

Honorable Court of Appeals that the time for filing Appellant’s brief herein has

expired, said brief having been due on or before October 29, 2015.

                                       III.

      Appellant’s attorney hereby requests that the due date for Appellant’s brief

be extended by a period of 21 days until November 19, 2015. Appellant has

received four prior extensions in this matter, and this is the final request for an

extension as Appellant’s brief is being filed contemporaneously with this motion.

                                       IV.

      The facts relied upon to reasonably explain the need for the requested

extension are as follows:

      Appellant’s attorney is a solo practitioner who had a full schedule of court

appearances on numerous pending felony cases since October 1, 2015. In addition,

during this same period Appellant’s attorney was involved in pre-trial preparations

followed by a two day jury trial in one felony case, as well as in pre-trial

preparations in six other pending felony trial cases. Further, Appellant’s attorney

was involved in reviewing records and researching points of error in four other

pending direct appeals.


                                        2
      Given the foregoing facts, Appellant’s attorney did not have adequate time

available to properly review the appellate record, fully research potential points of

error, and draft and file an appropriate appellate brief on Appellant’s behalf by the

current due date of October 29, 2015.



      WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that this

Honorable Court of Appeals will grant this motion and extend the time to file

Appellant’s brief for a period of 21 days to November 19, 2015.

                                             Respectfully Submitted,

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)




                                         3
                         CERTIFICATE OF SERVICE

      I certify that I served the foregoing motion on the District Attorney of Harris

County, Texas, by sending a copy to Mr. Alan Curry, Chief of the Appellate

Division, Harris County District Attorney’s Office, via electronic service to

curry_alan@dao.hctx.net on November 19, 2015.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                      CERTIFICATE OF COMPLIANCE

      Pursuant to the provisions of Rule 9(i)(3) of the Texas Rules of Appellate

Procedure I certify that this document contains 595 words.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)


                                         4